Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 – 16 were previously pending and subject to a final office action mailed 09/21/2021. Claims 1 – 4, 7, & 10 were amended, claims 13 – 16 were canceled, and claims 17 – 20 were added in a reply filed on 12/15/2021. Claims 1 – 12 & 17 – 20 are currently pending and subject to the non-final office action below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed after final rejection on 12/15/2021 has been entered.

Response to Arguments
The amended claims have overcome the previous rejection under 35 USC 112(b).

Applicant’s arguments filed 12/15/2021 with respect to the claims under 35 USC 103 have been considered but are not persuasive.

Applicant argues, on pgs. 11 – 12, that the “cited references, either alone or in combination, fails to expressly or inherently disclose or make obvious a server programmed to “receive a move completion notification from the autonomous mobile unit, cause an information output unit of the autonomous mobile unit to display a message informing that the luggage compartment is allowed to be unlocked through an unlock request page and cause a terminal of a user to display the unlock request page in response to receiving the move completion notification,” (emphasis added) as recited in amended independent claim 1” because “paragraph [0123] of Yu merely describe transmitting a notification to a recipient that a requested package is on us way, and does not teach or suggest causing an information output unit of the autonomous mobile unit to display a message informing that the luggage compartment is allowed to be unlocked.”

Examiner respectfully disagrees. For example, Yu discloses the limitation “receive a move completion notification from the autonomous mobile unit” in at least [0072], noting that the operations hub receives monitoring information from the unmanned vehicle, which, as per at least [0128] & [0141], comprises receiving information regarding the unmanned vehicle arriving at a destination. Also see [0125], noting that the operations hub sends a notification when the unmanned has vehicle arrived at a sender location; therefore the operations hub necessarily receives a “move completion notification” alerting the operations hub that the unmanned vehicle has arrived (i.e., has completed a move). Also see [0205], noting that the customer is notified by the operations hub once the unmanned has vehicle arrived i.e., the operations hub necessarily receives data indicating the unmanned vehicle has completed a trip.

As per the limitation “cause an information output unit of the autonomous mobile unit to display a message informing that the luggage compartment is allowed to be unlocked through an unlock request page,” Yu, in [0064], discloses wherein the autonomous unit has an “external video display screen” to communicate with recipients, and in [0090], discloses wherein “the compartments may be unlocked/opened by the recipient's personal electronic device such as a smartphone.” To the extent to which Yu does not appear to disclose wherein the autonomous mobile unit displays a message to a recipient with instructions on how to unlock the luggage compartment (i.e., informing the user that the compartment “is allowed to be unlocked”), Ferguson, in [0063], teaches that an autonomous mobile locker displays instructions “on how to enter an access 

Examiner notes that the limitation “cause an information output unit of the autonomous mobile unit to display a message informing that the luggage compartment is allowed to be unlocked through an unlock request page and cause a terminal of a user to display the unlock request page in response to receiving the move completion notification” only requires that the terminal of a user displays the unlock request page in response to receiving the move completion notification. For example, under the broadest reasonable interpretation, the step of “cause an information output unit of the autonomous mobile unit to display a message informing that the luggage compartment is allowed to be unlocked through an unlock request page” is not required to be performed responsive to a receipt of the move completion notification according to the claim language of the currently amended claims.

Regarding the limitation, “cause a terminal of a user to display the unlock request page in response to receiving the move completion notification,” Yu, in [0128] & [0141], discloses causing a terminal of a user to display a “package arrival notification page” in response to receiving the move completion notification. As per [0073], notifications are sent from the central “operations hub” to a recipient’s mobile phone. Yu, in [0090], further discloses wherein “the compartments may be unlocked/opened by the recipient's personal electronic device such as a smartphone.” To the extent to which Yu does not appear to explicitly disclose causing an “unlock request page” to be displayed responsive to the autonomous vehicle arriving at the delivery destination, Wakim, in [0126], teaches that a recipient can use a displayed interface on a mobile device to respond to a text, or perform another action on the mobile device, to request the delivery compartment to unlock. In other words, Wakim teaches a displayed “unlock request page.” Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “unlock request page” of Wakim for the “package arrival notification page” of Yu. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. Therefore, Examiner respectfully submits that the cited references teach the limitations of the currently amended claims.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 – 2 & 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20150006005 A1) in view of Ferguson et al. (US 20190130349 A1), in view of Wakim et al. (US 20170330144 A1).

As per claim 1, Yu discloses transport a system comprising:

• an autonomous mobile unit (Figs 1A – 1C & [0016], [0109], “autonomous unmanned road vehicle”);

	• and a management device ([0072] – [0073], noting a computer at the operations hub “to remotely operate the vehicle, communicate with the vehicle (e.g. for sending commands, receiving monitoring information from the vehicle, etc.), and/or remotely monitor the vehicle”),

	 • the autonomous mobile unit including a lockable and unlockable luggage compartment ([0066], [0090], “compartments may be closed/locked and be opened/unlocked in a secure manner”),

	• a drive unit including a motor, the drive unit configured to move the autonomous mobile unit ([0086] & [0098] – [0103], “electric drive motors”),

	• a wireless communication unit configured to carry out wireless communication ([0062] – [0063], [0072] – [0073], vehicle communication system),

	• a control unit including a central processing unit, the control unit configured to communicate with another device via the wireless communication unit ([0062] – [0063], [0072] – [0073], vehicle communication system, which is coupled to “computer control system” of the vehicle, and includes processing components as per [0032] & [0054].),

	• control the drive unit such that the autonomous mobile unit reaches a destination specified by a move instruction, when the control unit has received, from the management device, the move instruction containing the destination ([0072] “the operations hub may have …equipment to remotely operate the vehicle, communicate with the vehicle (e.g. for sending commands.” See [0128], noting that “On command, the unmanned vehicle 74 then travels to the recipient's delivery destination.” Also see [0131], [0138],  [0141] noting that the operations hub sends a command to the unmanned vehicle to make the requested delivery, then the unmanned vehicle departs to make that delivery at the recipient's delivery destination.),

	• lock the luggage compartment, when the control unit has received a lock instruction from the management device, and unlock the luggage compartment, when the control unit has received an unlock instruction from the management device (See [0090], noting that “The compartments may be closed /locked and be opened/unlocked in a secure manner. For example, the compartments may be opened/unlocked remotely by the operations hub”), and

	 • the management device including a server programed to: receive a recipient of a package and a place of pickup where pickup of the package is performed (See [0072] 

Yu, as shown above, discloses a remote “operations hub” which manages delivery requests and autonomous vehicles, which, as per [0073], can use “desktop computers” to effect delivery operations. To the extent to which Yu does not appear to explicitly disclose wherein the remote management computer is a server, Ferguson teaches wherein “one or more servers 104” are used remotely to control unmanned delivery vehicle operations in at least Fig. 1, [0035], [0078], [0083], [0086], [0118], [0159], [0161].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ferguson in the invention of Yu with the motivation of “facilitating pickup and/or delivery of parcels using an autonomous pickup/delivery vehicle,” as evidenced by Ferguson ([0118]).

Yu further discloses wherein the server is programmed to:

	• transmit, to the autonomous mobile unit, the move instruction containing the place of pickup specified by the client as the destination (See at least [0072], noting the operations hub sending delivery commands to travel to perform deliveries. As per 

Regarding the limitations,

	• receive a load completion notification from a terminal of the client, transmit the lock instruction to the autonomous mobile unit in response to receiving the load completion notification,

Yu, in [0195], discloses that a sender can indicate to the system that “the item has been loaded” by pressing a button, and in [0090], discloses wherein the compartments of the unmanned vehicle can be unlocked and locked “remotely by the operations hub upon request by the recipient,” and that the user interacts with the system via “smartphone.” In other words, Yu discloses that the operations hub transmits a lock signal to the unmanned vehicle in response to receiving a request from the user. To the extent to which Yu does not appear to explicitly disclose that the remote operations hub server transmits the lock instruction to the autonomous mobile unit in response to receiving a load completion notification from a terminal of the client, Ferguson, in [0159], teaches wherein after a sender loads an item into an autonomous mobile locker, “a mobile computing device 116 {i.e., terminal of the client} … may be used to indicate to one or more severs 104 that the one or more items are loaded into lockers associated with the mobile locker bank” prior to the unmanned locker moving to a delivery location. In other words, Ferguson teaches wherein a user can send a load completion notification to the server from a terminal of the client.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “load completion notification” of Ferguson for the “request” of Yu. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Yu further discloses wherein the server is programmed to:

	• transmit, to the autonomous mobile unit, the move instruction containing a place of receipt where receipt of the package is performed specified by any one of the client and the recipient as the destination (See at least [0072], noting the operations hub sending delivery commands to travel to perform deliveries. As per [0128], [0138], [0196] – [0197], [0203], & [0205], after the operations hub sends a command to the unmanned vehicle to make the requested delivery, the unmanned ground vehicle then travels “to the recipient's delivery destination.”),

	• receive a move completion notification from the autonomous mobile unit (See [0072], noting that the operations hub receives monitoring information from the unmanned vehicle, which, as per at least [0128] & [0141], comprises receiving information regarding the unmanned vehicle arriving at a destination, at which point the user is provided an unlock code from the operations hub. Also see [0125], noting that the operations hub sends a notification when the unmanned has vehicle arrived at a sender location. In other words, the operations hub necessarily receives information (i.e., a move completion notification) alerting the operations hub that the unmanned vehicle has arrived (i.e., has completed a move). Also see [0205], noting that the customer is notified once the unmanned has vehicle arrived i.e., the operations hub necessarily receives data indicating the unmanned vehicle has completed a trip.);

Regarding the limitation,

	• cause an information output unit of the autonomous mobile unit to display a message informing that the luggage compartment is allowed to be unlocked through an unlock request page,

Yu, in [0064], discloses wherein the autonomous unit has an “external video display screen” to communicate with recipients, and in [0090], discloses wherein “the 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ferguson in the invention of Yu with the motivation of “facilitating pickup and/or delivery of parcels using an autonomous pickup/delivery vehicle,” as evidenced by Ferguson ([0118]).

To the extent to which neither Yu nor Ferguson appear to explicitly disclose wherein the displayed instructions on how to unlock the luggage compartment include the unlocking technique of using an unlock request page on the recipient’s mobile device to perform the unlocking, Wakim, in [0126], teaches that “a user may be instructed to perform a pickup unit activity that includes responding to a text message or performing another action” using a mobile device (i.e., using an unlock request page on a mobile device) to unlock the luggage compartment. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the instructions to use an unlock request page on the recipient’s mobile device as in Wakim in the displayed compartment unlocking instructions message of Ferguson so that “a mobile pickup unit may be made smaller and less expensive by including little or no user interface,” as evidenced by Wakim ([0126]).

Regarding the limitation,

	• cause a terminal of a user to display the unlock request page in response to receiving the move completion notification,

Yu, in [0128] & [0141], discloses causing a terminal of a user to display a package arrival notification page in response to receiving the move completion notification. As per [0073], notifications are sent from the central “operations hub” to a recipient’s mobile phone. Yu, in [0090], further discloses wherein “the compartments may be unlocked/opened by the recipient's personal electronic device such as a smartphone.” To the extent to which Yu does not appear to explicitly disclose causing an unlock request page to be displayed responsive to the autonomous vehicle arriving at the delivery destination, Wakim, in [0126], teaches that a recipient can use a displayed interface on a mobile device to respond to a text, or perform another action on the mobile device, to request the delivery compartment to unlock. In other words, Wakim teaches a displayed unlock request page.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “unlock request page” of Wakim for the “package arrival notification page” of Yu. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Yu further discloses:

	• when unlock request information transmitted by the recipient has been received by the management device, transmit the unlock instruction to the autonomous mobile unit (See [0090], noting that “the compartments may be opened/unlocked remotely by the operations hub upon request by the recipient.” As per at least [0005], [0090], [0109], [0178], & [0203], the unlock request can include an access code which unlocks the compartment.)

As per claim 2, Yu / Ferguson / Wakim discloses the limitations of claim 1. Yu further discloses wherein:

	• when the server is configured to transmit, to the autonomous mobile unit, the move instruction containing the place of receipt specified by the client as the destination, the server is configured to allow the client to specify the recipient of the package, the place of pickup, and the place of receipt (See [0179], noting that “the sender makes a request for a delivery vehicle (like a request for a taxi) to pick-up an item for delivery to a recipient at a designated delivery location (i.e., place of receipt).” As per [0187], the request includes “a location designated by the sender (which may be the sender's own location (i.e., place of pickup) or another location) to a recipient's location, i.e. delivery destination.” Also see [0192], noting that “the taxi request includes the recipient's contact information.” As per at least [0124] – [0125], [0138], [0141], the operations hub coordinates sender requests and unmanned vehicle command operations.).

Regarding claim 10, Yu discloses a transport method for causing an autonomous mobile unit, the autonomous mobile unit including an electrically lockable and unlockable luggage compartment ([0090]), to transport a package, the transport method comprising:

• receiving, by one or more computers, a recipient of the package and a place of pickup where pickup of the package is performed (See [0179], noting “the use of an autonomous unmanned road vehicle to transport items from a sender to a recipient. The sender makes a request for a delivery vehicle (like a request for a taxi) to pick-up an item for delivery to a recipient at a designated delivery location.” As per [0187], “The sender makes a request for transporting one or more items from a location designated by the sender (which may be the sender's own location or another location) to a recipient's location, i.e. delivery destination.” As per [0192], “the taxi request includes the recipient's contact information, such as phone number, messaging interface (e.g. 

• moving, by the one or more computers, the autonomous mobile unit to the place of pickup specified by the client (See at least [0072], noting the operations hub sending delivery commands to travel to perform deliveries. As per [0128], [0187], [0189], [0194] – [0195], [0202], & [0204], the unmanned vehicle “self-drives” to the recipient’s pick-up location to obtain an item to deliver.),

Regarding the limitations,

	• receiving, by the one or more computers a load completion notification from a terminal of the client, locking, by the one or more computers, the luggage compartment, in response to receiving the load completion notification,

Yu, in [0195], discloses that a sender can indicate to the system that “the item has been loaded” by pressing a button, and in [0090], discloses wherein the compartments of the unmanned vehicle can be unlocked and locked “remotely by the operations hub upon request by the recipient,” and that the user interacts with the system via “smartphone.” In other words, Yu discloses that the operations hub transmits a lock signal to the unmanned vehicle in response to receiving a request from the user. To the extent to which Yu does not appear to explicitly disclose that the remote operations hub server transmits the lock instruction to the autonomous mobile unit in response to receiving a load completion notification from a terminal of the client, Ferguson, in [0159], teaches wherein after a sender loads an item into an autonomous mobile locker, “a mobile computing device 116 {i.e., terminal of the client} … may be used to indicate to one or more severs 104 that the one or more items are loaded into lockers associated with the mobile locker bank” prior to the unmanned locker moving to a delivery location. In other words, Ferguson teaches wherein a user can send a load completion notification to the server from a terminal of the client.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “load completion notification” of Ferguson for the “request” of Yu. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Yu further discloses:

• moving, by the one or more computers, the autonomous mobile unit of which the luggage compartment has been locked to a place of receipt where receipt of the package is performed specified by any one of the client and the recipient (See at least [0072], noting the operations hub sending delivery commands to travel to perform deliveries. As per [0128], [0138], [0196] – [0197], [0203], & [0205], after the operations hub sends a command to the unmanned vehicle to make the requested delivery, the unmanned ground vehicle then travels “to the recipient's delivery destination.”); 

• unlocking, by the one or more computers, the luggage compartment of the autonomous mobile unit moved to the place of receipt, when an unlock instruction has been input by the recipient (See [0090], [0109], & [0129], noting unlocking the compartment after an access code is input to the keypad or upon a request from the user.);

• transmitting, by the one or more computers, a move completion notification to a server (See [0072], noting that the operations hub receives monitoring information from the unmanned vehicle, which, as per at least [0128] & [0141], comprises receiving information regarding the unmanned vehicle arriving at a destination, at which point the user is provided an unlock code from the operations hub. Also see [0125], noting that the operations hub sends a notification when the unmanned has vehicle arrived at a sender location. In other words, the operations hub necessarily receives information 

Regarding the limitation,

	• displaying, on an information output unit of the autonomous mobile unit, a message informing that the luggage compartment is allowed to be unlocked through an unlock request page;

Yu, in [0064], discloses wherein the autonomous unit has an “external video display screen” to communicate with recipients, and in [0090], discloses wherein “the compartments may be unlocked/opened by the recipient's personal electronic device such as a smartphone.” To the extent to which Yu does not appear to disclose wherein the autonomous mobile unit displays a message to a recipient with instructions on how to unlock the luggage compartment, Ferguson, in [0063], teaches that an autonomous mobile locker displays instructions “on how to enter an access code, how to open and close the locker, how to …unlock the locker, etc.” Also see Fig. 4C & [0076] of Ferguson, noting an external display (e.g., display 146 of [0063]) on “a self-driving mobile locker bank.” In other words, Ferguson teaches displaying instructions on how to unlock the luggage compartment of the autonomous delivery vehicle.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ferguson in the invention of Yu with the motivation of “facilitating pickup and/or delivery of parcels using an autonomous pickup/delivery vehicle,” as evidenced by Ferguson ([0118]).

To the extent to which neither Yu nor Ferguson appear to explicitly disclose wherein the displayed instructions on how to unlock the luggage compartment include the unlocking technique of using an unlock request page on the recipient’s mobile device to perform 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the instructions to use an unlock request page on the recipient’s mobile device as in Wakim in the displayed compartment unlocking instructions message of Ferguson so that “a mobile pickup unit may be made smaller and less expensive by including little or no user interface,” as evidenced by Wakim ([0126]).

To the extent to which Yu does not appear to explicitly disclose the following limitation, Wakim teaches: 

	• displaying, on a terminal of a user, the unlock request page (See [0126], noting that a recipient can use a displayed interface on a mobile device to respond to a text, or perform another action on the mobile device, to request the delivery compartment to unlock. In other words, Wakim teaches a displayed unlock request page.). Rationale to combine Wakim persists.

As per Claim 11, Yu / Ferguson / Wakim disclose the limitations of claim 10. Regarding the following limitation, Yu further discloses: 

	• wherein, locking, by the one or more computers, the luggage compartment, when the one or more computers determines that loading of the package into the luggage compartment has been completed includes determining that loading of the package into the luggage compartment has been completed when a door of the luggage compartment has been once opened and then closed (See [0195], noting that “After loading the vehicle, the vehicle is made to proceed to the recipient's location. This may .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yu / Ferguson / Wakim, in further view of Kuo et al. (US 20190113935 A1).

As per Claim 3, Yu discloses the limitations of claim 1. Regarding the following limitation Yu discloses, in [0128] , a recipient requesting delivery, and as per [0192], that “The request can be made through any suitable type of interface, such as website with a browser, specialized programs (e.g. smartphone apps),” which highly suggests, but does not appear to explicitly disclose wherein the recipient can select the place of receipt. However, Kuo teaches this element: 

• when the server is configured to transmit, to the autonomous mobile unit, the move instruction containing the place of receipt specified by the recipient as the destination, the server is configured to allow the recipient to specify the place of receipt (See at least [0026], noting that a recipient can request “a location and a time for receipt of an item of cargo 150 by the recipient.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a user interface unit to allow the recipient to specify the place of receipt as in Kuo in the autonomous delivery system of Yu / Ferguson / Wakim with the motivation to “minimize or prevent cargo from being left unattended,” as evidenced by Kuo ([0014]).

Claims 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, in view of Kucharczyk et al. (US 20010050615 A1), in view of Ferguson et al. (US 20190130349 A1), in view of Chang (US 20160275450 A1), in view of Wakim et al. (US 20170330144 A1).

Regarding claim 4, Yu discloses a transport system comprising:

• an autonomous mobile unit (Figs 1A – 1C & [0016], [0109], “autonomous unmanned road vehicle”);

	• and a management device ([0072] – [0073], noting a computer at the operations hub “to remotely operate the vehicle, communicate with the vehicle (e.g. for sending commands, receiving monitoring information from the vehicle, etc.), and/or remotely monitor the vehicle”),

	 • the autonomous mobile unit including a lockable and unlockable luggage compartment ([0066], [0090], “compartments may be closed/locked and be opened/unlocked in a secure manner”),

	• a drive unit including a motor, the drive unit configured to move the autonomous mobile unit ([0086] & [0098] – [0103], “electric drive motors”),

	• a wireless communication unit configured to carry out wireless communication ([0062] – [0063], [0072] – [0073]), and

• an information input unit including an input, the information input unit configured to receive input of information ([0090], [0109], & [0129], noting an external keypad for receiving input, and “a button on the unmanned vehicle,” and can also receive smartphone input to unlock compartment.), and

	• a control unit including a central processing unit, the control unit configured to communicate with another device via the wireless communication unit [0062] – [0063], [0072] – [0073], vehicle communication system, which is coupled to “computer control system” of the vehicle, and includes processing components as per [0032] & [0054].),

	• control the drive unit such that the autonomous mobile unit reaches a destination specified by a move instruction, when the control unit has received, from the 

Regarding the following limitation, Yu discloses, in [0195], that after an item is loaded, the vehicle is made to proceed to the recipient's location once the door is closed and a button has been pressed, indicating that the item has been loaded. As per [0131], [0138],  [0141], the operations hub sends a command to the unmanned vehicle to make the requested delivery, then the unmanned vehicle departs to make that delivery at the recipient's delivery destination. To the extent to which Yu does not appear to explicitly disclose sending lock release information to the management device once an item has been inserted in the compartment, Kucharczyk teaches this element. 
 
	• lock the luggage compartment and transmit lock release information to the management device, when the control unit determines that loading of a package into the luggage compartment has been completed (See at least [0041], [0050], [0053], & [0065], noting that the “access code controller 80” for a lockable delivery compartment sends a used access code to “server 30” after the code has been used and an item has been inserted in the compartment.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include sending lock release information to the server after an item is loaded as in Kucharczyk in the autonomous delivery system of Yu with the motivation to allow a “confirmation of receipt message… [to] be used as a virtual signature …for record keeping purposes,” as evidenced by Kucharczyk ([0065]).

Yu further discloses:

	• unlock the luggage compartment when the lock release information has been input to the information input unit (See [0090], [0109], & [0129], noting unlocking the compartment after an access code is input to the keypad.), and  

• the management device including a server programmed to: receive a recipient of the package and a place of pickup where pickup of the package is performed (See [0179], noting “the use of an autonomous unmanned road vehicle to transport items from a sender to a recipient. The sender makes a request for a delivery vehicle (like a request for a taxi) to pick-up an item for delivery to a recipient at a designated delivery location.” As per [0187], “The sender makes a request for transporting one or more items from a location designated by the sender (which may be the sender's own location or another location) to a recipient's location, i.e. delivery destination.” As per [0192], “the taxi request includes the recipient's contact information, such as phone number, messaging interface (e.g. texting app), email, etc. The taxi request can be made in any suitable manner, such as using wired or wireless communication devices (e.g. mobile phones).” Also see [0012] & [0201].),

• transmit, to the autonomous mobile unit, the move instruction containing the place of pickup specified by the client as the destination (See at least [0072], noting the operations hub sending delivery commands to travel to perform deliveries. As per [0128], [0187], [0189], [0194] – [0195], [0202], & [0204], the unmanned vehicle “self-drives” to the recipient’s pick-up location to obtain an item to deliver.),

Yu, as shown above, discloses a remote “operations hub” which manages delivery requests and autonomous vehicles, which, as per [0073], can use “desktop computers” to effect delivery operations. To the extent to which Yu does not appear to explicitly disclose wherein the remote management computer is a server, Ferguson teaches wherein “one or more servers 104” are used remotely to control unmanned delivery vehicle operations in at least Fig. 1, [0035], [0078], [0083], [0086], [0118], [0159], [0161].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ferguson in the invention of Yu / Kucharczyk with the motivation of “facilitating pickup and/or delivery of parcels using an autonomous pickup/delivery vehicle,” as evidenced by Ferguson ([0118]).

Regarding the limitations,

	• receive a load completion notification from a terminal of the client, transmit the lock instruction to the autonomous mobile unit in response to receiving the load completion notification,

Yu, in [0195], discloses that a sender can indicate to the system that “the item has been loaded” by pressing a button, and in [0090], discloses wherein the compartments of the unmanned vehicle can be unlocked and locked “remotely by the operations hub upon request by the recipient,” and that the user interacts with the system via “smartphone.” In other words, Yu discloses that the operations hub transmits a lock signal to the unmanned vehicle in response to receiving a request from the user. To the extent to which Yu does not appear to explicitly disclose that the remote operations hub server transmits the lock instruction to the autonomous mobile unit in response to receiving a load completion notification from a terminal of the client, Ferguson, in [0159], teaches wherein after a sender loads an item into an autonomous mobile locker, “a mobile computing device 116 {i.e., terminal of the client} … may be used to indicate to one or more severs 104 that the one or more items are loaded into lockers associated with the mobile locker bank” prior to the unmanned locker moving to a delivery location. In other words, Ferguson teaches wherein a user can send a load completion notification to the server from a terminal of the client.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art load completion notification” of Ferguson for the “request” of Yu. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding the following limitation, Yu discloses that the operations hub provides an access code to the recipient’s smartphone in at least [0005], [0090], [0128], [0141], & [0178]. To the extent to which Yu does not appear to explicitly disclose that the management device forwards lock release information to the recipient after it is received from the autonomous mobile unit, Chang teaches this element. 
 
	• provide the lock release information to the recipient after the lock release information has been received from the autonomous mobile unit (See at least [0019], noting that the server relays a key code from a “recipient device” to a “courier computing device”).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “autonomous mobile unit” of Yu for the “recipient device” of Chang, as well as the substitution of the “the recipient’s smartphone” of Yu for the “courier computing device” of Chang. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Yu further discloses:

	• transmit, to the autonomous mobile unit, the move instruction containing a place of receipt where receipt of the package is performed specified by any one of the client and the recipient as the destination (See at least [0072], noting the operations hub sending delivery commands to travel to perform deliveries. As per [0128], [0138], [0196] – [0197], [0203], & [0205], after the operations hub sends a command to the unmanned 

• receive a move completion notification from the autonomous mobile unit (See [0072], noting that the operations hub receives monitoring information from the unmanned vehicle, which, as per at least [0128] & [0141], comprises receiving information regarding the unmanned vehicle arriving at a destination, at which point the user is provided an unlock code from the operations hub. Also see [0125], noting that the operations hub sends a notification when the unmanned has vehicle arrived at a sender location. In other words, the operations hub necessarily receives information (i.e., a move completion notification) alerting the operations hub that the unmanned vehicle has arrived (i.e., has completed a move). Also see [0205], noting that the customer is notified once the unmanned has vehicle arrived i.e., the operations hub necessarily receives data indicating the unmanned vehicle has completed a trip.);

Regarding the limitation,

	• cause an information output unit of the autonomous mobile unit to display a message informing that the luggage compartment is allowed to be unlocked through an unlock request page,

Yu, in [0064], discloses wherein the autonomous unit has an “external video display screen” to communicate with recipients, and in [0090], discloses wherein “the compartments may be unlocked/opened by the recipient's personal electronic device such as a smartphone.” To the extent to which Yu does not appear to disclose wherein the autonomous mobile unit displays a message to a recipient with instructions on how to unlock the luggage compartment, Ferguson, in [0063], teaches that an autonomous mobile locker displays instructions “on how to enter an access code, how to open and close the locker, how to …unlock the locker, etc.” Also see Fig. 4C & [0076] of Ferguson, noting an external display (e.g., display 146 of [0063]) on “a self-driving 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ferguson in the invention of Yu / Kucharczyk / Ferguson / Chang with the motivation of “facilitating pickup and/or delivery of parcels using an autonomous pickup/delivery vehicle,” as evidenced by Ferguson ([0118]).

To the extent to which neither Yu nor Ferguson appear to explicitly disclose wherein the displayed instructions on how to unlock the luggage compartment include the unlocking technique of using an unlock request page on the recipient’s mobile device to perform the unlocking, Wakim, in [0126], teaches that “a user may be instructed to perform a pickup unit activity that includes responding to a text message or performing another action” using a mobile device (i.e., using an unlock request page on a mobile device) to unlock the luggage compartment. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the instructions to use an unlock request page on the recipient’s mobile device as in Wakim in the displayed compartment unlocking instructions message of Ferguson so that “a mobile pickup unit may be made smaller and less expensive by including little or no user interface,” as evidenced by Wakim ([0126]).

Regarding the limitation,

	• cause a terminal of a user to display the unlock request page in response to receiving the move completion notification,

Yu, in [0128] & [0141], discloses causing a terminal of a user to display a package arrival notification page in response to receiving the move completion notification. As unlock request page.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “unlock request page” of Wakim for the “package arrival notification page” of Yu. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

As per Claim 5, Yu / Kucharczyk / Ferguson / Chang / Wakim disclose the limitations of claim 4. Regarding the following limitation, 

	• wherein the control unit of the autonomous mobile unit is configured to, when predetermined information has been input to the information input unit, determine that loading of the package into the luggage compartment has been completed,

Yu discloses, in [0195], determining that loading of the package into the luggage compartment has been completed when an input is received in the form of a button press on the eternal portion of the autonomous vehicle. To the extent to which Yu does not appear to explicitly disclose determining that loading of the package into the luggage compartment has been completed “when predetermined information has been input to the information input unit,” Kucharczyk, in [0048] & [0064], teaches that a user can use “a button or other notification mechanism at the storage device/access code 

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “one or more keys” of Kucharczyk for the “button input” of Chang. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

As per Claim 6, Yu / Kucharczyk / Ferguson / Chang / Wakim disclose the limitations of claim 4. Regarding the following limitation, Yu further discloses: 

	• wherein the control unit is configured to, when a door of the luggage compartment has been once opened and then closed, determine that loading of the package into the luggage compartment has been completed (See [0195], noting that “After loading the vehicle, the vehicle is made to proceed to the recipient's location. This may be accomplished in any suitable manner, such as closing the cargo compartment door …indicating that the item has been loaded.” Also see [0129], [0142], [0178].).

Claims 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20150006005 A1) in view of Crawford (US 20140258168 A1), in view of Wakim et al. (US 20170330144 A1), in view of Ferguson et al. (US 20190130349 A1).

Regarding claim 7, Yu discloses a transport system comprising:

• an autonomous mobile unit (Figs 1A – 1C & [0016], [0109], “autonomous unmanned road vehicle”);



	 • the autonomous mobile unit including a lockable and unlockable luggage compartment ([0066], [0090], “compartments may be closed/locked and be opened/unlocked in a secure manner”),

	• a drive unit including a motor, the drive unit configured to move the autonomous mobile unit ([0086] & [0098] – [0103], “electric drive motors”),

	• a wireless communication unit configured to carry out wireless communication ([0062] – [0063], [0072] – [0073]), and

• an information input unit including an input, the information input unit configured to receive input of information ([0090], [0109], & [0129], noting an external keypad for receiving input, and “a button on the unmanned vehicle,” and can also receive smartphone input to unlock compartment.), and

Regarding the following limitation, Yu discloses a “control unit including a central processing unit” in at least [0062] – [0063], [0072] – [0073], noting that vehicle communication system, which is coupled to “computer control system” of the vehicle, and includes processing components as per [0032] & [0054]. To the extent to which Yu does not appear to explicitly disclose the following limitation, Crawford teaches:

	• a control unit including …a storage unit for storing lock release information (See [0039] – [0040], noting compartment “computer 306” which contains memory “for storage of relevant data,” which, as per at least [0016], includes a code for unlocking the compartment.). 



Yu further discloses:

	• the control unit configured to communicate with another device via the wireless communication unit ([0062] – [0063], [0072] – [0073]),

	• control the drive unit such that the autonomous mobile unit reaches a destination specified by a move instruction, when the control unit has received, from the management device, the move instruction containing the destination ([0072] “the operations hub may have …equipment to remotely operate the vehicle, communicate with the vehicle (e.g. for sending commands.” See [0128], noting that “On command, the unmanned vehicle 74 then travels to the recipient's delivery destination.” Also see [0131], [0138],  [0141] noting that the operations hub sends a command to the unmanned vehicle to make the requested delivery, then the unmanned vehicle departs to make that delivery at the recipient's delivery destination.).

To the extent to which Yu does not appear to explicitly disclose the following limitation, Wakim teaches:

	• lock the luggage compartment when the control unit determines that loading of a package into the luggage compartment has been completed (See [0055] & esp. [0057], noting that once the presence of an item is detected in a compartment, the locking mechanism locks the compartment.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include locking the compartment after a package is 

Regarding the limitation, 

	• unlock the luggage compartment when the same information as the lock release information in the storage unit has been input to the information input unit, 

Yu discloses, in [0090], discloses that “the recipient may be given an access code (e.g. via a smartphone) and the vehicle has an external keypad for entering the access code. Entry of the correct access code will open/unlock the compartment.” To the extent to which Yu does not explicitly disclose wherein the code is the same as the one stored in the storage unit, Crawford, in [0039] – [0040], teaches that a compartment “computer 306” contains memory “for storage of relevant data,” which, as per at least [0016], includes a code for unlocking the compartment. Also see [0032], noting that the lockbox computer can generate and send the code to the recipient, and therefore necessarily stores the same code as is input by the recipient to unlock the compartment.). Rationale to combine Crawford persists.

To the extent to which Yu does not appear to explicitly disclose the following limitation, Crawford teaches:

	• update first lock release information included in the lock release information in the storage unit with second lock release information included in a predetermined lock release information update instruction and included in the lock release information when the control unit has received the predetermined lock release information update instruction from the management device, and the management device including a server programmed to: generate the second lock release information and transmit the lock release information update instruction, the lock release information update instruction containing the second lock release information, to the autonomous mobile unit (See at least [0016], noting that “lock mechanism of the locker may be {i.e., server}. Lockbox transmitters may transmit a message indicating that they have been accessed and/or emptied by a customer. In connection with receipt of that transmitted message from the locker, new lock coding information may be transmitted to the locker from remote location (e.g., central computer) so that the locker processer may program the lockbox lock with a new code for the next customer.”). Rationale to combine Crawford persists.

Yu further discloses:

• receive a recipient of a package and a place of pickup where pickup of the package is performed (See [0179], noting “the use of an autonomous unmanned road vehicle to transport items from a sender to a recipient. The sender makes a request for a delivery vehicle (like a request for a taxi) to pick-up an item for delivery to a recipient at a designated delivery location.” As per [0187], “The sender makes a request for transporting one or more items from a location designated by the sender (which may be the sender's own location or another location) to a recipient's location, i.e. delivery destination.” As per [0192], “the taxi request includes the recipient's contact information, such as phone number, messaging interface (e.g. texting app), email, etc. The taxi request can be made in any suitable manner, such as using wired or wireless communication devices (e.g. mobile phones).” Also see [0012] & [0201].),

• transmit, to the autonomous mobile unit, the move instruction containing the place of pickup specified by a client as the destination (See at least [0072], noting the operations hub sending delivery commands to travel to perform deliveries. As per [0128], [0187], [0189], [0194] – [0195], [0202], & [0204], the unmanned vehicle “self-drives” to the recipient’s pick-up location to obtain an item to deliver.),

Regarding the limitations,



Yu, in [0195], discloses that a sender can indicate to the system that “the item has been loaded” by pressing a button, and in [0090], discloses wherein the compartments of the unmanned vehicle can be unlocked and locked “remotely by the operations hub upon request by the recipient,” and that the user interacts with the system via “smartphone.” In other words, Yu discloses that the operations hub transmits a lock signal to the unmanned vehicle in response to receiving a request from the user. To the extent to which Yu does not appear to explicitly disclose that the remote operations hub server transmits the lock instruction to the autonomous mobile unit in response to receiving a load completion notification from a terminal of the client, Ferguson, in [0159], teaches wherein after a sender loads an item into an autonomous mobile locker, “a mobile computing device 116 {i.e., terminal of the client} … may be used to indicate to one or more severs 104 that the one or more items are loaded into lockers associated with the mobile locker bank” prior to the unmanned locker moving to a delivery location. In other words, Ferguson teaches wherein a user can send a load completion notification to the server from a terminal of the client.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “load completion notification” of Ferguson for the “request” of Yu. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Yu further discloses:

• provide the latest second lock release information generated by the update instruction unit to the recipient (See [0090] & [0141], noting the operations hub providing Examiner’s note: this limitation inherits the teachings of Crawford ([0016]) as explained above, in that the provided access code is a newly generated code “for the next customer.”)); 

	• transmit, to the autonomous mobile unit, the move instruction containing a place of receipt where receipt of the package is performed specified by any one of the client and the recipient as the destination (See at least [0072], noting the operations hub sending delivery commands to travel to perform deliveries. As per [0128], [0138], [0196] – [0197], [0203], & [0205], after the operations hub sends a command to the unmanned vehicle to make the requested delivery, the unmanned ground vehicle then travels “to the recipient's delivery destination.”),

• receive a move completion notification from the autonomous mobile unit (See [0072], noting that the operations hub receives monitoring information from the unmanned vehicle, which, as per at least [0128] & [0141], comprises receiving information regarding the unmanned vehicle arriving at a destination, at which point the user is provided an unlock code from the operations hub. Also see [0125], noting that the operations hub sends a notification when the unmanned has vehicle arrived at a sender location. In other words, the operations hub necessarily receives information (i.e., a move completion notification) alerting the operations hub that the unmanned vehicle has arrived (i.e., has completed a move). Also see [0205], noting that the customer is notified once the unmanned has vehicle arrived i.e., the operations hub necessarily receives data indicating the unmanned vehicle has completed a trip.);

Regarding the limitation,

	• cause an information output unit of the autonomous mobile unit to display a message informing that the luggage compartment is allowed to be unlocked through an unlock request page,



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Ferguson in the invention of Yu / Crawford / Wakim / Ferguson with the motivation of “facilitating pickup and/or delivery of parcels using an autonomous pickup/delivery vehicle,” as evidenced by Ferguson ([0118]).

To the extent to which neither Yu nor Ferguson appear to explicitly disclose wherein the displayed instructions on how to unlock the luggage compartment include the unlocking technique of using an unlock request page on the recipient’s mobile device to perform the unlocking, Wakim, in [0126], teaches that “a user may be instructed to perform a pickup unit activity that includes responding to a text message or performing another action” using a mobile device (i.e., using an unlock request page on a mobile device) to unlock the luggage compartment. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the instructions to use an unlock request page on the recipient’s mobile device as in Wakim in the displayed compartment unlocking instructions message of Ferguson so that “a mobile pickup unit 

Regarding the limitation,

	• cause a terminal of a user to display the unlock request page in response to receiving the move completion notification,

Yu, in [0128] & [0141], discloses causing a terminal of a user to display a package arrival notification page in response to receiving the move completion notification. As per [0073], notifications are sent from the central “operations hub” to a recipient’s mobile phone. Yu, in [0090], further discloses wherein “the compartments may be unlocked/opened by the recipient's personal electronic device such as a smartphone.” To the extent to which Yu does not appear to explicitly disclose causing an unlock request page to be displayed responsive to the autonomous vehicle arriving at the delivery destination, Wakim, in [0126], teaches that a recipient can use a displayed interface on a mobile device to respond to a text, or perform another action on the mobile device, to request the delivery compartment to unlock. In other words, Wakim teaches a displayed unlock request page.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “unlock request page” of Wakim for the “package arrival notification page” of Yu. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

As per Claim 8, Yu / Crawford / Wakim / Ferguson disclose the limitations of claim 7. Regarding the following limitation, 



Yu discloses, in [0195], determining that loading of the package into the luggage compartment has been completed when an input is received in the form of a button press on the eternal portion of the autonomous vehicle. To the extent to which Yu does not appear to explicitly disclose determining that loading of the package into the luggage compartment has been completed “when predetermined information has been input to the information input unit,” Wakim, in [0042] & esp. [0141], teaches that a control station for a mobile pickup unit comprises “the input/output devices 1418” which “may include one or more …keyboards, keypads, touchpads, scanning devices, voice or optical recognition devices, or any other devices suitable for entering or retrieving data.”

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “data entering device” of Wakim for the “button” of Chang. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

As per Claim 9, Yu / Crawford / Wakim / Ferguson disclose the limitations of claim 7. Regarding the following limitation, Yu further discloses: 

	• wherein the control unit is configured to, when a door of the luggage compartment has been once opened and then closed, determine that loading of the package into the luggage compartment has been completed (See [0195], noting that “After loading the vehicle, the vehicle is made to proceed to the recipient's location. This may be accomplished in any suitable manner, such as closing the cargo compartment door …indicating that the item has been loaded.” Also see [0129], [0142], [0178].).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yu / Ferguson / Wakim, in view of Kashi et al. (US 20160300187 A1).

As per Claim 12, Yu / Ferguson / Wakim disclose the limitations of claim 10. Regarding the following limitation, 

	• locking, by the one or more computers, the luggage compartment, when the one or more computers determines that loading of the package into the luggage compartment has been completed includes determining that loading of the package into the luggage compartment has been completed when a lock instruction has been input by the client

Yu, in [0195], discloses determining that loading of the package into the luggage compartment has been completed when an input is received in the form of a button press on the eternal portion of the autonomous vehicle. To the extent to which Yu does not appear to explicitly disclose determining wherein the input consists of a lock instruction input by the client, Kashi teaches this element in at least [0063] & [0067], noting receiving an instruction to lock a compartment from a mobile device of a user.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the “lock instruction” of Kashi for the “button input” of Yu. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Claims 17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu / Ferguson / Wakim, in view of Zhu et al. (US 10043151 B1).

Claims 17 & 20, Yu / Wakim / Ferguson disclose the limitations of claims 1 & 10. Regarding the following limitations, to the extent to which Yu does not appear to disclose wherein a user interface can comprise multiple user interface input elements (i.e., “items”), Zhu discloses this in C 10, L 44 – 51, noting that a “logistics application” can provide one user interface “that include{s} user interface elements to enter information” related to a delivery service. As per at least C 13, L 60 – 64, the “logistics application” can operate on a recipient’s device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Zhu in the invention of Yu / Ferguson / Wakim with the motivation to “manage and coordinate the many different facets of the logistic management system and control the dynamic manner in which a large number of items are being delivered at a given time in an efficient and secure manner,” as evidenced by Zhu (C 3, L 65 – C 4, L 3).

Regarding the following limitation, 

• wherein the unlock request page contains an unlock request item,

Yu, in [0090], discloses wherein “the compartments may be unlocked/opened by the recipient's personal electronic device such as a smartphone,” which highly suggests, but does not explicitly disclose wherein one of the multiple user interface elements of Zhu can be an unlock request item. However, Wakim, in [0126], teaches that a recipient can use a displayed interface on a mobile device to respond to a text, or perform another action on the mobile device, to request the delivery compartment to unlock. In other words, Wakim teaches a wherein one of multiple displayed user interface elements of Zhu can be an unlock request item.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the instructions to use an unlock request page on the recipient’s mobile device as in Wakim in the displayed 

Regarding the following limitation, 

• wherein the unlock request page contains…  an unload completion notification item,

Yu, in [0129] & [0142], discloses receiving a notification from a recipient indicating that an item has been retrieved from a compartment, which highly suggests, but does not explicitly disclose wherein this information can be entered via a user interface element. However, this is taught by Zhu in C 20, L 41 – 57, noting that an application can receive input from a recipient indicating that the item has been removed from the compartment. Rationale to combine Zhu persists.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yu, in view of Kucharczyk et al. (US 20010050615 A1), in view of Ferguson et al. (US 20190130349 A1), in view of Chang (US 20160275450 A1), in view of Wakim et al. (US 20170330144 A1), in view of Zhu et al. (US 10043151 B1).

As per Claim 18, Yu / Kucharczyk / Ferguson / Chang / Wakim disclose the limitations of claim 4. Regarding the following limitations, to the extent to which Yu does not appear to disclose wherein a user interface can comprise multiple user interface input elements (i.e., “items”), Zhu discloses this in C 10, L 44 – 51, noting that a “logistics application” can provide one user interface “that include{s} user interface elements to enter information” related to a delivery service. As per at least C 13, L 60 – 64, the “logistics application” can operate on a recipient’s device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Zhu in the 

Regarding the following limitation, 

• wherein the unlock request page contains an unlock request item,

Yu, in [0090], discloses wherein “the compartments may be unlocked/opened by the recipient's personal electronic device such as a smartphone,” which highly suggests, but does not explicitly disclose wherein one of the multiple user interface elements of Zhu can be an unlock request item. However, Wakim, in [0126], teaches that a recipient can use a displayed interface on a mobile device to respond to a text, or perform another action on the mobile device, to request the delivery compartment to unlock. In other words, Wakim teaches a wherein one of multiple displayed user interface elements of Zhu can be an unlock request item.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the instructions to use an unlock request page on the recipient’s mobile device as in Wakim in the displayed compartment unlocking instructions message of Ferguson so that “a mobile pickup unit may be made smaller and less expensive by including little or no user interface,” as evidenced by Wakim ([0126]).

Regarding the following limitation, 

• wherein the unlock request page contains…  an unload completion notification item,

highly suggests, but does not explicitly disclose wherein this information can be entered via a user interface element. However, this is taught by Zhu in C 20, L 41 – 57, noting that an application can receive input from a recipient indicating that the item has been removed from the compartment. Rationale to combine Zhu persists.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20150006005 A1) in view of Crawford (US 20140258168 A1), in view of Wakim et al. (US 20170330144 A1), in view of Ferguson et al. (US 20190130349 A1), in view of Zhu et al. (US 10043151 B1).


As per Claim 19, Yu / Crawford / Wakim / Ferguson disclose the limitations of claim 7. Regarding the following limitations, to the extent to which Yu does not appear to disclose wherein a user interface can comprise multiple user interface input elements (i.e., “items”), Zhu discloses this in C 10, L 44 – 51, noting that a “logistics application” can provide one user interface “that include{s} user interface elements to enter information” related to a delivery service. As per at least C 13, L 60 – 64, the “logistics application” can operate on a recipient’s device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Zhu in the invention of Yu / Kucharczyk / Ferguson / Chang / Wakim with the motivation to “manage and coordinate the many different facets of the logistic management system and control the dynamic manner in which a large number of items are being delivered at a given time in an efficient and secure manner,” as evidenced by Zhu (C 3, L 65 – C 4, L 3).

Regarding the following limitation, 



Yu, in [0090], discloses wherein “the compartments may be unlocked/opened by the recipient's personal electronic device such as a smartphone,” which highly suggests, but does not explicitly disclose wherein one of the multiple user interface elements of Zhu can be an unlock request item. However, Wakim, in [0126], teaches that a recipient can use a displayed interface on a mobile device to respond to a text, or perform another action on the mobile device, to request the delivery compartment to unlock. In other words, Wakim teaches a wherein one of multiple displayed user interface elements of Zhu can be an unlock request item.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the instructions to use an unlock request page on the recipient’s mobile device as in Wakim in the displayed compartment unlocking instructions message of Ferguson so that “a mobile pickup unit may be made smaller and less expensive by including little or no user interface,” as evidenced by Wakim ([0126]).

Regarding the following limitation, 

• wherein the unlock request page contains…  an unload completion notification item,

Yu, in [0129] & [0142], discloses receiving a notification from a recipient indicating that an item has been retrieved from a compartment, which highly suggests, but does not explicitly disclose wherein this information can be entered via a user interface element. However, this is taught by Zhu in C 20, L 41 – 57, noting that an application can receive input from a recipient indicating that the item has been removed from the compartment. Rationale to combine Zhu persists.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Levy (US 20160098678 A1); see, e.g., [0190] & Fig. 21, noting an unlock request user interface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628